 

Exhibit 10.4

 

Vy Global Growth

 

October 1, 2020

 

Vy Global Growth Management Co.

Floor 4, Willow House, Cricket Square

Grand Cayman, KY1-9010

Cayman Islands

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of Vy
Global Growth (the “Company”) and continuing until the earlier of (i) the
consummation by the Company of an initial business combination and (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Vy Global
Growth Management Co. (the “Sponsor”) shall take steps directly or indirectly to
make available to the Company certain office space, secretarial and
administrative services as may be required by the Company from time to time,
situated at Floor 4, Willow House, Cricket Square, Grand Cayman, KY1-9010,
Cayman Islands (or any successor location). In exchange therefore, the Company
shall pay the Sponsor a sum of up to $10,000 per month commencing on the
Effective Date and continuing monthly thereafter until the Termination Date. The
Sponsor hereby agrees that it does not have any right, title, interest or claim
of any kind (a “Claim”) in or to any monies that may be set aside in a trust
account (the “Trust Account”) that may be established in connection with and
upon the consummation of the IPO and hereby irrevocably waives any Claim it
presently has or may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company and will not seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party. Any
purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee.

 



 

 

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 



 

 

 

    Very truly yours,             Vy Global Growth             By:  /s/ John
Hering     Name: John Hering     Title: Chief Executive Officer         AGREED
TO AND ACCEPTED BY:             Vy Global Growth Management Co.             By:
 /s/ John Hering     Name: John Hering     Title: Manager    

 

[Signature Page to Administrative Services Agreement]

 



 

 

 

 